DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 12-16 are objected to because of the following informalities:
regarding Claims 1-2, the claims recite on Lines 11 and 2 respectively, “the selected data analysis functions” which should be “the selected set of data analysis functions” for purposes of clarity.  
regarding Claim 3, the claim recites on Line 2, “the selected data functions” which should be “the selected set of data analysis functions” for purposes of clarity.  
regarding Claim 10, the claim recites on Line 2, “using the user inputs” which should be “using [[the]] user inputs” since “user inputs” has not been previously recited.
Claims 2-10 and 12-16 are also objected to since they depend from objected Claim 1, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (US Patent 8,417,715; hereinafter “Bruckhaus”) in view of Kumhyr et al. (US PGPUB 2010/0125472; hereinafter “Kumhyr”), Baskaran et al. (US PGPUB 2008/0256625; hereinafter “Baskaran”) and Abei et al. (US PGPUB 2007/0078984; hereinafter “Abei”).
Claim 1: (Currently Amended)
With regard to Claim 1, Bruckhaus teaches a computer implemented method for creating run-time executables for data analysis functions, the method comprising:
providing a repository of data analysis functions (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146”); 
in response to receiving a data analysis request from a user, selecting from the repository a set of data analysis functions for execution in a hosting environment or on premises of the user (Col. 9 Ln. 40: “The process 50 is an overview of the processes performed by the methods and systems of the invention. In a first step 52, a given business task is identified by the user. As noted, this is basically the identification of a question or query for which the user would like to use data mining techniques to provide a solution,” wherein the identified question or query is the “data analysis request”. Col. 9 Ln. 57: “the data mining component executes various algorithms selected from a group of existing algorithms known in the art for analyzing various aspects of data. The choice of which algorithms to use is dependent upon the specific question asked by the business task.”); 
compiling the selected data analysis functions resulting in an executable code (Col. 13 Ln. 15: “In a next step, the developer-user would compile the source code of the business software platform along with the binary code of the program of the invention.” Col. 12 Ln. 61: “QUICKBOOKS 202 is utilized as an example platform, and the invention 204 is integrated completely into that platform forming a single installed application … the object code 210 of the invention is integrated into the QUICKBOOKS user interface 212. Specifically, the respective portions of the object code 206, 210 of the platform and the invention are integrated by linking the interfaces of the invention and by modifying the source code of the QUICKBOOKS software.”); and 
deploying the executable code (Col. 27 Ln. 23: “The model manager 144 uses the metadata from algorithm and business task catalog provided by task execution control module 122 to build and deploy data mining models.” Col. 40 Ln. 46: “the data mining components selects only one of the models, referred to as the deployed model, out of the many that it builds to provide the user with a response or solution to the business task.” Col. 43 Ln. 66: “construct models, and selects the best subset of available inputs for use by the model. The deployment module 173 retrieves the best model available for each business task, at a given time, and deploys it for execution to solve each business task. The execution module 174 executes deployed models”).

With further regard to Claim 1, Bruckhaus does not teach the following, however, Kumhyr teaches:
determining a license of the set of data analysis functions for the user for execution of the set of data analysis functions ([0069] “a marking according to the illustrative embodiments may correspond to a license to a marked section of a code that a company may have acquired from another company.” [0087] “Process 800 begins by identifying an IP asset whose usage is to be determined (step 802). Process 800 locates one or more code segments in the overall code of a software application that may be covered by the identified IP asset (step 804).” [0088] “Process 800 marks the located code segments with information that is usable to identify the IP asset (step 806).”); 
creating an additional code for implementing the determined license ([0056] “The tool … or application may mark the portion of the code with the information about the identified IP asset.” [0059] “IP markings 402 may also report code execution to license manager 408.” [0064] “In the depicted example code 500, markings 506 invoke a call to a license manager and request a license. In order to so invoke a license manager call, code 508 may be further included in another location in code 500, and may operate in conjunction with markings 504 and 506,” wherein the “markings” and the “call to a license manager” are the “additional code”.); and
compiling the additional code, resulting in the executable code ([0071] “A computer may be configured to execute the code of a marking in conjunction with or separate from the marked program code,” wherein it would have be obvious to one of ordinary skill in the art to combine the additional licensing code, i.e. the “additional code”, in Kumhyr with the “selected data analysis functions” taught above by Bruckhaus, since this would have enabled the “selected data analysis functions”, described as an “IP asset” in Kumhyr, to be protected through the use of licensing code functionality, see also Figs. 8 and 9 of Kumhyr.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus with the license management functionality as taught by Kumhyr in order to “allow for a more granular approach to licensing as compared to the presently used licensing models” (Kumhyr [0060]).

With further regard to Claim 1, Bruckhaus in view of Kumhyr does not teach the following, however, Baskaran teaches:
certifying the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”); and 
deploying the certified executable code or providing the certified executable code for download to a run-time environment for certified executable codes ([0042] “The digitally signed program code may then be provided to a program code recipient system 430 for execution. This digitally signed program code may be a program that is specifically downloaded by a user of the program code recipient system 430, a client computing device 440 associated with the program code recipient system 430, or may be an applet, or other type of program, that is automatically downloaded in response to user operations of the program code recipient system 430 or client computing device 440.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr with the code certifying functionality as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

With further regard to Claim 1, Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Abei teaches:
wherein the license defines one or more usage conditions that include resource-based metrics ([0065] “As shown in FIG. 3, the license key is information about the type of optional function the user receives a license for after paying consideration (hereinafter referred to as ‘optional function type information’); information about the capacity licensed for the optional function (hereinafter referred to as ‘licensed capacity information’),” wherein the “capacity licensed” is the “resource-based metrics”.); and
updating the license to reflect how much of the resource-based metrics remain on the license based on the deploying or providing ([0106] “the CPU 30 in the slave storage apparatus 5 updates the value in the capacity column 43 corresponding to that optional function in the license management table 40 stored in the shared memory 22… to the value of the capacity in use when part of the capacity licensed for the optional function is being used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the license usage conditions and updating as taught by Abei in order to implement “a license management method that can simplify license management” (Abei [0009]).

Claim 5: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the method of claim 1, and Bruckhaus further teaches wherein the selected set of data analysis functions are at least one of updated data analysis functions of the repository, new added data analysis functions to the repository, and existing data analysis functions of the repository, and wherein the new added analysis function is a function that is added to the repository in a predefined time period, the existing data analysis function is a function that existed before that predefined time period; and the updated analysis function is an existing function that is updated (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146,” wherein the “data analysis functions” in Bruckhaus are existing data analysis functions, and further wherein “new added data analysis functions” are also disclosed in Bruckhaus, see Col. 42 Ln. 18: “It should also be appreciated that new algorithms can be added easily to the data mining algorithm library 146 and made available for use by the data mining component 106.”).

Claim 6:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the method of claim 1, and Bruckhaus further teaches 
wherein the received data analysis request is indicative of metadata imported from a data source, and wherein the metadata is indicative of one or more analysis to be performed on data of the data source (Col. 15 Ln. 50: “based upon the business task, the user… may decide to perform the necessary mapping… the user needs to determine which information, specifically which columns in which tables in which data sources, are to be used in developing a solution to the business task. Based upon this selection, the mapping described above can be done, noting again that not all of the user's raw data needs to be mapped. Only that data that the user decides is appropriate for developing a data mining solution for that business task needs to be mapped. This mapping is then stored as metadata in the metadata repository 126.”); and 
providing the metadata as input to at least one predefined machine learning model (Col. 5 Ln. 17: “the present invention performs machine learning in an automated fashion. This automates model evaluation to measure the quality of the predictive model quantitatively, and the invention can select models with the highest quality for execution during run time. The present invention includes a repository of numerous predictive models that the invention evaluates to find the best one for each task. In addition, functionality in this system evolves new models in an intelligent fashion”), and 
wherein the selected set of data analysis functions is further based on an output of the at least one machine learning model using as input the metadata and the data analysis functions of the repository (Col. 10 Ln. 13: “As each model is built it is compared to a previous model to determine which model best addresses the business task based upon the user's data. In this manner the best model is ultimately selected and used to provide the user with results or a response to the business task. In other words, the methods and systems of the present invention perform machine learning by measuring the quality of the predictive model quantitatively, which allows for selection of the model with the highest quality for execution during run time for a given business task.”).

Claim 7:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the method of claim 6, and Bruckhaus teaches further comprising, upon receiving the data analysis request, automatically running an analysis to generate further metadata, wherein the input further includes the further metadata (Col. 7 Ln. 35: “the methods and systems of the present invention provide the ability to interface with any data source or sources provided by the user; to extract data from those data sources and to prepare it for use by any data mining function, including any data mining algorithm.” Col. 7 Ln. 46: “the methods and systems of the present invention provide the ability to interface with any data source or sources provided by the user; to extract data from those data sources and to prepare it for use by any data mining function, including any data mining algorithm.” Col. 27 Ln. 17: “The data preparation services 142 use the preparation metadata (FIG. 14) provided by task execution control module 122 to create observations,” wherein the “preparation metadata” is the claimed “further metadata”.).

Claim 12:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the method of claim 1. Bruckhaus in view of Kumhyr and Abei does not teach the following, however Baskaran teaches:
wherein the certifying is performed using a certificate-based digital signature to sign the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr and Abei with the certificate-based digital signature as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

Claim 14:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the method of claim 1, and Bruckhaus further teaches wherein the data analysis functions comprise data classifiers or data rules (Col. 41 Ln. 37: “For example, one data element may be a flag column that indicates whether a purchase transaction included the purchase of ‘bread.’ Then, the association algorithm may produce association rules in some of which bread can appear as an input and it other it may appear as an output. For instance, one rule may express that when a purchase transaction includes ‘bread’, as a rule input, then the purchase transaction is likely to include ‘wine’, as an output. Another rule may express that when ‘butter’, as a rule input, is part of the transaction, then ‘bread’ is likely to appear in the purchase transaction, as an output of the rule.” Col. 41 Ln. 57: “The data mining algorithm library 146 is a library of data mining algorithms comprising various categorized data mining algorithms. The library categorizes algorithms by type, where some types include estimation algorithms, classification algorithms, association algorithms, and segmentation algorithms. Estimation algorithms estimate numerical outcomes, such as the price of a retail product. Classification algorithms predict categorical outcomes, such as predicting whether a borrower ‘will’ or ‘will not’ default on a loan.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Evans et al. (US Patent 9,921,827; hereinafter “Evans”).
Claim 2: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Evans teaches:
further comprising configuring the executable code for enabling a collection of usage statistics of the selected data analysis functions during execution of the executable code (Col. 7 Ln. 24: “The application instance 242 corresponds to an instance of an application 103 that has been downloaded to the client 206 from the application marketplace system 224. The application instance 242 may correspond to actual use by an end user or test use on a test client 206. The metric generation service 275 is configured to monitor the application instance 242 and report data that the user of the client 206 has elected to share with the metric collection service 218. Such data may include resource consumption metrics 236, behavioral usage metrics 239, and/or other data. The client 206 may be configured to execute applications beyond the application instance 242 and the metric generation service 275 such as, for example, browsers, mobile applications, email applications, social networking applications, and/or other applications.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the usage statistic collection technique as taught by Evans in order “to facilitate developing new versions for a particular application” (Evans Col. 3 Ln. 51).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Asahara (US PGPUB 2013/0132530; hereinafter “Asahara”).
Claim 3:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Asahara teaches:
if according to the license the user is not entitled to use a full functionality of the selected data functions, creating the additional code such that the set of data analysis functions are used with restricted functionalities ([0053] “The restricted operation is a restricted operation executed by the image forming apparatus in case the image forming apparatus failed to install the relevant application. If there is no license available for use in applying the application to the image forming apparatus, the application is not installed on the image forming apparatus. In other words, information set in "restricted operation" included in basic set application information functions as control information instructing that the image forming apparatus image be applied the application of the restricted operation if there is no license for use in applying the application to the image forming apparatus.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the restricted functionality as taught by Asahara since “This enables management cost reduction for the IT manager” (Asahara [0117]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Dodin (US PGPUB 2009/0164494; hereinafter “Dodin”).
Claim 4:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Dodin teaches:
further comprising receiving user feedbacks on the set of data analysis functions, and using the user feedbacks for updating the repository ([0047] “Feature suggester 132 enables a user to suggest new features or enhancements to the software application … feature suggester 132 may solicit feedback and suggested new features from a user. After the user enters the suggestion, feature suggester 132 may send the suggestion along with related non-displayable data to server 136… Feature tracker 140 may present this information to a product manager or a developer associated with the source code.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the user feedback as taught by Dodin since “feature suggester 132 and feature tracker 140 may efficiently manage user feedback to improve software applications” (Dodin [0047]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Kuang et al. (US Patent 9,811,806; hereinafter “Kuang”).
Claim 8:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the method of claim 1, and Bruckhaus further teaches wherein the run-time environment comprises a runtime environment that is configured to execute only compiled codes (Col. 13 Ln. 23: “This compilation process links or embeds the binary code of the program of the invention within the business software platform, thereby providing the enhanced business software platform incorporating the program of the invention.”)

With further regard to Claim 8, Bruckhaus in view of Kumhyr, Baskaran and Abei teaches does not teach the following, however, Kuang teaches:
wherein the run-time environment comprises a container-based runtime environment that is configured to execute only certified codes and codes implementing the license (Col. 2 Ln. 46: “FIG. 1 illustrates an example system architecture 100 which determines license use for composed container services in cloud platforms… the system 100 includes a daemon 101, a repository 103, a plurality of software container images 1041-N, signature center 105, a license tracking unit 106, and a plurality of containers 1071-N. The daemon 101 is a self-sufficient, persistent runtime process that manages containerized images, such as the container images 1041-N and the containers 1071-N.” Further, Col. 2 Ln. 36: “Embodiments disclosed herein leverage a signature checksum for each image and each layer of each image as the basis for tracking software licenses. The signature checksum of each image serves as both an identifier for tracking license use and as evidence that committed image containers are valid,” wherein the use of “signatures” indicates that the code being executed is “certified codes”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the container-based runtime environment as taught by Kuang in order to “provide efficient techniques to track and compute license use for composed container services in a cloud platform” (Kuang Col. 10 Ln. 18).

Claim 9:
Bruckhaus in view of Kumhyr, Baskaran, Abei and Kuang teaches the method of claim 8. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however Kuang teaches:
wherein the container-based runtime environment comprises one or more container instances of a container image (Col. 2 Ln. 22: “The containerized image may be committed to a containerization platform, from which users can deploy instances of the container and application software executed within the container in a cloud platform.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the container instances as taught by Kuang in order to “monitor the license use of each deployment of the container in the cloud” (Kuang Col. 2 Ln. 27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Anbil Parthipan et al. (US PGPUB 2017/0039507; hereinafter “Anbil”).
Claim 10:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Anbil teaches:
wherein the determining of the license is performed using the user inputs to the repository, and wherein the user inputs comprise at least one of further uploaded data analysis functions to the repository, feedbacks of the data analysis functions in the repository, and changes to the data analysis functions in the repository ([0013] “identifying specific users who actively provide reviews on various software applications and/or products, and subsequently ..providing (via a dark launch, for example) one or more new features (of a given software application and/or product) to the identified users to test or evaluate … potential users are identified for a dark launch by analyzing application reviews and ranking a set of users based on the analyzed reviews with respect to aspects such as loyalty, informative content, timing and frequency of feedback, feature-specific reviews and review history,” wherein it is clear from the disclosure of Bruckhaus in view of Kumhyr, Baskaran and Abei that “determining of the license” would be associated with the “dark launch” of new features disclosed in Anbil. Further, [0057] “identifying potential users for a dark launch of a given feature by analyzing application reviews and ranking users based on reviews with respect to loyalty, informative content, quick and frequent feedback, feature-specific reviews and review history.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the license determination based on user inputs as taught by Anbil since this “allows choosing between alternatives by releasing such alternatives to different subsets of users and analyzing resultant behavior and/or responses pertaining to each alternative” (Anbil [0012]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Goetz et al. (US PGPUB 2017/0269907; hereinafter “Goetz”).
Claim 13:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Goetz teaches:
further comprising receiving from the user data indicative of the run-time environment, wherein the compiling is performed in response to receiving that data ([0022] “In various embodiments, a user may select the target environment for compiler 103 via environment selection 107. Such a selection may be performed using a command line option, or other suitable method for providing compiler 103 with additional information specifying a particular environment. For example, as illustrated in Example 1, the target environment is a specific version of the Java programming language, and a Java compiler is instructed to compile the source code file Foo.java using version 1.8 of Java using the flag ‘-source 1.8’.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the compiling based on user-specified run-time environment based on user inputs as taught by Goetz in order to “provide techniques for compiling program source code and associated libraries for a target environments while eliminating the need for multiple source code versions and improving debug by preserving more information during compilation” (Goetz [0019]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Pedersen et al. (US PGPUB 2008/0154965; hereinafter “Pedersen”).
Claim 15:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Pedersen teaches further comprising,
in response to receiving a user input comprising a piece of code, running a similarity check for determining if the received piece of code is not a duplicate of an existing code of the repository ([0045] “the present invention allows for the specification of materials to be included in a software product under development (Step 204). The specification may be made, for example, by a user.” [0061] “the verification module 120 inspects the structure of the component materials 508.sup.1, 508.sup.2. For example, where the materials 508.sup.1, 508.sup.2 are source code files or object code files, the verification module 120 may inspect the code, or subsets thereof, and generate representations of how the code is structured (e.g., representations of what certain routines, sub-routines, functions, loops, etc. use as parameters, variables, constants, etc.). The generated representations may then be transmitted to the database 108 for comparison against a collection of known source code or object code structure representations. When the comparison yields a match, the database 108 notifies the first computing device”); and
based on the result of the comparison defining or updating the license for the user ([0041] “The first computing device 104 also includes a licensing module 116 for determining metadata, for example licensing or contractual terms, for at least one of the materials in the inventory and a verification module 120 for verifying that the materials specified in the inventory are included in the software product. In operation, the verification module 120 may also identify materials actually used in the software product that are not specified in the inventory. The licensing module may also allow for the arbitrary specification of policies that may be implemented by comparing metadata associated with the materials with metadata derived from the policy,” wherein the “licensing module … [allowing] for the arbitrary specification of policies” is the “defining or updating the license”. Further, [0052] “Embodiments of the present invention also allow for updates of this metadata on a real-time or intermittent basis, and indications concerning updated metadata may also be provided to a user (Step 224).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the licensing based on a similarity analysis as taught by Pedersen since “there is a need for methods and systems for managing software development that … identify potential license, contractual, and other conflicts resulting from such use.” (Pedersen [0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 1 above, and further in view of Kakar (US PGPUB 2010/0287188; hereinafter “Kakar”).
Claim 16:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Kakar teaches further comprising,
in response to the user making at least one of regular or substantial function contributions to a common library, granting the user a new license to the data analysis functions ([0012] “a workflow management module configured to create a file corresponding to the project and to grant permission to the plurality of contributors to access the file, wherein the permission granted to a particular contributor defines an amount of access the particular contributor has to the file, wherein the amount of access corresponds to the role of the particular contributor,” wherein such permission, i.e. licensing system, is applied to the licensing and library as taught above by Bruckhaus in view of Kumhyr, Baskaran and Abei.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the contribution based permission granting as taught by Kakar as this “allows for a publisher to manage the workflow of a document and that allows for all parties involved to have the proper amount of access to the document” (Kakar [0003]).

Response to Arguments
Applicant's arguments, see Pages 5-9 of the Remarks filed May 4, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-10 and 12-16 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claim 1 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Abei reference as discussed above in the respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Raekow et al. (“License Management in Grid and Cloud Computing”, 2010) disclose a complete license management architecture that enables a pay-per-use license management which can be deployed together with an on-demand computing scenario.
Thorat et al. (“An Integrated License Management and Economic Resource Allocation model for cloud computing”, 2012) discloses cloud computing models for integrated license management and economic resource allocation, wherein the price to allocate resources depends on resource availability and other additional parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192/2194